DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2018 has been considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  there appears to be an extra "a" in line 2, before "comprise plain filament yarns".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second layer comprising a plurality of filament yarns oriented in the first direction along the second dimension of the first layer” in lines 6-7. The limitation is indefinite because it is unclear how a filament yarn can be oriented in one direction and a second direction which is perpendicular to the first direction (i.e., in a first direction along a second direction). Paragraph [0022] of the instant specification states that the filament yarns 112 extend in the machine direction and are spaced apart from adjacent filament yarns along a width W of the carded web. For the purposes of examination the above limitation will be interpreted as the plurality of filament yarns are oriented in the first direction and are spaced apart from adjacent filament yarns along the second dimension. Amending the claim to recite –a second layer comprising a plurality of filament yarns oriented in the first direction and spaced apart from adjacent filament yarns along the second dimension of the first layer- or a similar amendment, would aid in overcoming the rejection.
Claims 2-6 are also rejected under 35 U.S.C. based on their dependency from claim 1, rejected above.

Claim 7 recites the limitation “a second layer comprising a first plurality of yarns oriented in the first direction along the second dimension of the first layer” in lines 6-7. The limitation is indefinite for similar reasons presented with respect to claim 1 above. Amending the claim to recite –a second layer comprising a first plurality of yarns oriented in the first direction and spaced apart from adjacent yarns
Claim 7 also recites the limitation “a second plurality of yarns oriented in the second direction along the first dimension of the first layer” in lines 7-8. The limitation is similar to above limitations in claims 1 and 7, but with the directions switched. As evidenced by claim 8, claim 7 appears to be describing a scrim such as the one shown in FIG. 3A. For the purposes of examination, the above limitation will be interpreted in a similar manner as the limitation in claim 1. Amending the claim to recite –a second plurality of yarns oriented in the second direction and spaced apart from adjacent yarns along the first dimension of the first layer- or a similar amendment, would aid in overcoming the rejection.
Claims 8-18 are also rejected under 35 U.S.C. 112(b) based on their dependency from claim 7, rejected above.

Claim 19 recites the limitation “a second layer comprising a first plurality of yarns oriented in the first direction along the second dimension of the first layer, and a second plurality of yarns oriented in the second direction along the first direction of the first layer” in lines 6-8. The limitation is indefinite for the reasons presented with respect to both rejections of claim 7 above. Amending the claim to recite --a second layer comprising a first plurality of yarns oriented in the first direction and spaced apart from adjacent yarns along the second dimension of the first layer, and a second plurality of yarns oriented in the second direction and spaced apart from adjacent yarns along the first direction of the first layer—or a similar amendment, would aid in overcoming the rejection.
Claim 20 is also rejected under 35 U.S.C. 112(b) based on its dependency from claim 19, rejected above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. (US 2012/0175004)1,2 in view of De Meyer (US 2003/0181111).
With respect to claim 1, Kiest teaches an improved liner tube (fibrous composite) for lining a lateral pipe that will not substantially stretch longitudinally (first direction) but that will allow for radial (second direction) stretching (greater degree of extensibility in the second direction than in the first direction) (paragraph [0010]). The liner tube (fibrous composite) comprises a first layer 46 (second layer) comprising a plurality of strands of a non-stretching material 56 (filament yarns) oriented in a manner such that the length of the plurality of strands aligns with the length (first direction) of the liner tube 40 (fibrous composite) (paragraph [0031]). As such, the plurality of strands are said to be unidirectional and provide strength to the longitudinal (first direction) or zero-degree axis of the liner tube 40 (fibrous composite) (paragraph [0031]). The substantially non-stretching material 56 (filament yarns) may consist of strands of glass, fiberglass, carbon fiber, or the like (paragraph [0031]).The substantially non-stretching material 56 (filament yarns) prohibits the liner tube from substantially stretching in the longitudinal direction (first direction) but allows the liner tube to stretch radially (second direction) (paragraph [0031]). The non-stretching material 56 (filament yarns) is spaced apart in the radial direction (second direction) as can be seen in FIG. 2A (FIG. 2A).
 Also included in the liner tube 40 (fibrous composite) is a second layer 48 (first layer) positioned on one side of the first layer 46 (second layer) (paragraph [0033]). The second layer 48 (first layer) comprises a resin absorbent non-woven material, such as felt, which may be impregnated with a resinous material (paragraph [0033]; claims 6, 26, 41). The non-stretch material 56 (filament yarns) may be stitched or needled (mechanically entangled) to the second layer 48 (first layer) (paragraph [0032]).
With respect to the fibers in the first layer being staple fibers, it is known in the art that there are two main types of fibers: continuous filaments and staple fibers. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two fiber types in order to determine which provides the desired resin absorption. See MPEP 2143.
Kiest is silent as to the substantially non-stretching material 56 being filament yarn.
De Meyer teaches a reinforcement fabric for use in manufacture of hoses and pipes having a body matrix of polymer material, said reinforcement fabric comprising a collection of substantially parallel reinforcement yarns organized along a longitudinal direction of the fabric and a plurality of transverse and/or bias yarns interconnecting the reinforcement yarns (paragraph [0005]). The reinforcement yarns are typically relatively heavy cords which the interconnecting yarns are substantially lighter (paragraph [0007]). The reinforcement yarns or cords may be formed from any one or more of nylon, polyester, polyethylene, polypropylene, aramid, PVA, rayon, cotton, carbon, metal, or glass and preferably provide lower elasticity and consequently less elongation (paragraph [0008]).
Since both Kiest and De Meyer teach reinforcement fabric for pipes comprising longitudinal non-stretch reinforcement fibers of glass or carbon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-stretching material 56 to be one of the longitudinal yarns disclosed by De 

With respect to claim 5, Kiest in view of De Meyer teaches all the limitations of claim 1 above. Kiest further teaches that also included in the liner tube 40 (fibrous composite) is an optional third layer 50 positioned on an opposite side of the first layer 46 (second layer) which also includes a resin absorbent non-woven material, such as felt (paragraph [0033]). The non-stretch material 56 (filament yarn) may be stitched or needled (mechanically entangled) to the second layer 48 (first layer) and the third layer 50 (paragraph [0032]).
As discussed in the rejection of claim 1 above, with respect to the fibers in the first layer being staple fibers, it is known in the art that there are two main types of fibers: continuous filaments and staple fibers. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two fiber types in order to determine which provides the desired resin absorption. See MPEP 2143.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. (US 2012/0175004)3,4 in view of De Meyer (US 2003/0181111) as applied to claim 1 above, and further in view of Kiest, Jr. (US 8118063)5,6 and Williamson (US 2003/0217777)7.
With respect to claim 2, Kiest in view of De Meyer teaches all the limitations of claim 1 above. Kiest further teaches the substantially non-stretching material 56 (filament yarns) first direction) but allows the liner tube to stretch radially (second direction) (paragraph [0031]).
Kiest in view of De Meyer is silent as to the liner (fibrous composite) having a radial (second direction) stretch of more than about 9% at a load of 10 lb-f/2-in. strip.
Kiest ‘063 teaches a liner 10 which is formed by a tubular fabric that includes a fabric fiber material which can be stretched circumferentially (second direction) up to at least approximately 100% of its non-stretched diameter (elongation) (col. 3, lines 15-23). Allowing a sleeve to stretch to such an extent allows the sleeve to conform to the shape of the pipe even at bends and curves in the pipeline without creating undesirable folds in the liner (col. 2, lines 29-35).
Since both Kiest in view of De Meyer and Kiest ‘063 teach tubular liners for pipes with radial stretch (second direction), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial (second direction) stretch of Kiest in view of De Meyer to be 100% (elongation) in order to allow the sleeve to conform to the shape of the pipe even at bends and curves without creating undesirable folds in the liner.
Kiest in view of De Meyer and Kiest ‘063 does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that a stretch of 100% will be greater than 9% at a force of 10 lb-f/2-in. strip, due to the large stretchability of the material used.
Kiest in view of De Meyer and Kiest ‘063 is silent as to the fibrous composite having a longitudinal (first direction
Williamson teaches a stretch-resistant liner for a pipe which is made of a multilayered tube-shaped lining that includes a first sealing sleeve comprising a layer of non-woven material impregnated with a curable resin; a support sleeve comprising a layer of stretch resistance woven material; a second sealing sleeve comprising a layer of nonwoven material impregnated with a curable resin; and optionally a barrier layer (paragraph [0008]). The woven fabrics used in the support sleeves have low elongations, such as an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) (paragraph [0021]). Since the liner is stretch resistant, it takes the guesswork out of sizing liners for coating pipes, prevents blockages that would be caused by extension of the liners past the end of the pipe, and eliminates the need for expensive trimming equipment (paragraph [0013]).
Since both Kiest in view of De Meyer and Kiest ‘063 and Williamson teach reinforcing pipe liners comprising a nonwoven material and a reinforcing material with no longitudinal (first direction) stretch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-stretch material 56 (filament yarns) of Kiest in view of De Meyer and Kiest ‘063 which extend in the longitudinal direction (first direction) to have an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) in order to take the guesswork out of sizing liners for coating pipes, prevents blockage that would be caused by the extension of the liners past the end of the pipe, and to eliminate the need for expensive trimming equipment.
Kiest in view of De Meyer and Kiest ‘063 and Williamson does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that the elongation will be less than 9% at a lower force, because Williamson teaches an elongation that is already lower than 9% at a force that is larger than 10 lb-f/2-in. strip. When a lower force is 
With respect to the elongation ratio, a stretch of at least 100% radially (second direction) and less than 5% longitudinally (first direction) results in a ratio of at least 20 to 1.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. (US 2012/0175004)8,9 in view of De Meyer (US 2003/0181111) as applied to claim 1 above, and further in view of Li (US 2011/0174410).
With respect to claim 3, Kiest in view of De Meyer teaches all the limitations of claim 1 above.
Kiest in view of De Meyer is silent as to the non-stretch material 56 (filament yarns) having a denier of from about 500 dpf to about 1500 dpf.
Li teaches a high strength thermoplastic reinforced pipe (paragraph [0012]). The reinforced pipe includes a unidirectional reinforcing fabric 2, which is a reinforcing fabric formed by a plurality of twisted reinforcing cords 13 which are arranged substantially parallel to each other only in the longitudinal or warp direction 15 (first direction) (paragraph [0046]). Warp multifilament yarns 11 are twisted to make the reinforcing cords 13 (paragraph [0033]). The single multifilament yarn 11 for making the twisted cord 13 preferably has a linear density of 500 to 9000 denier, more preferably 1000 to 4500 denier, even more preferably 2800 to 3200 denier, and most preferably around 3000 denier (paragraph [0039]). The warp yarns comprise 2-20 strands (paragraph [0018]). Therefore, based on the most preferred linear density of 3000 2 is one wherein the twisted warp cords 13 can be packaged closely based on the need, thus greatly enhancing reinforcing effect.
The denier per filament range of Li substantially overlaps the claimed range in the instant claim 3. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Li, because overlapping ranges have been held to establish prima facie obviousness.
Since both Kiest in view of De Meyer and Li teach reinforcing layers for pipes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-stretch material 56 (filament yarns) of Kiest in view of De Meyer to have a denier of around 3000 and be made up of 2-20 strands, resulting in a denier per filament of 150-1500, in order to be able to greatly package the non-stretch material 56 (filament yarns) as needed and greatly enhance the reinforcing effect.

With respect to claim 4, Kiest in view of De Meyer teaches all the limitations of claim 1 above.
Kiest in view of De Meyer is silent as to the non-stretch material 56 (filament yarns) being present in an amount from about 4 count per inch to about 10 count per inch.
Li teaches a high strength thermoplastic reinforced pipe (paragraph [0012]). The reinforced pipe includes a unidirectional reinforcing fabric 2, which is a reinforcing fabric formed by a plurality of twisted reinforcing cords 13 which are arranged substantially parallel to 15 (first direction) (paragraph [0046]). Warp multifilament yarns 11 are twisted to make the reinforcing cords 13 (paragraph [0033]). The density of the warp yarns in the lateral direction (perpendicular to longitudinal direction) (second direction) is 6-10 filaments/10 mm (15.4-25.6 count/in) (paragraph [0036]). The warp cords 13 can be packed closely based on the need, thus greatly enhancing the reinforcing effect (paragraph [0047]).
Since both Kiest in view of De Meyer and Li teach reinforcing layers for pipes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-stretch material 56 (filament yarns) of Kiest in view of De Meyer to be present in the lateral direction (second direction) in a density of 6-10 filaments/10 mm (15.4-25.6 count/in) in order to enhance the reinforcing effect.
As to the ranges recited in the claims, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 (I). In the instant case, the specification as filed states that approximating language may be applied to modify any quantitative representation that could permissibly vary without resulting in a change in the basic function to which it is related (instant specification; paragraph [0065]). The instant specification further states that the presence of the warp-only filament yarns imparts MD stability to the composite while maintaining CD stability (instant specification; paragraph [0025]). As discussed in the rejection of claim 1 above, Kiest teaches providing no stretch in the longitudinal direction while allowing stretch in the radial direction without specifying the density of the non-stretch material 56 (filament yarns) in the radial direction. The density taught by Li (15.4-25.6 count/in) is slightly larger than that claimed, however Li also teaches the warp yarns providing 56 (filament yarns) of Kiest in view of De Meyer and Li provides reinforcement and prevents stretch in the lateral direction, it is within the bounds of about 4 counts per inch and about 10 counts per inch as defined by the instant specification.
In the alternative, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the density of the non-stretch material 56 (filament yarns) based on the teachings of Li to include the claimed range. One would have been motivated to provide sufficient reinforcement based on need and use of the composite. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest, Jr. (US 2012/0175004)10,11 in view of De Meyer (US 2003/0181111) as applied to claim 1 above, and further in view of Wood (US 4009063) and Wood (US 4390574)12.
With respect to claim 6, Kiest in view of De Meyer teaches all the limitations of claim 1 above.
Kiest in view of De Meyer is silent as to the felt comprising from about 40 wt% to about 60 wt% of staple fibers having a denier of from about 0.7 dpf to about 6 dpf, and from about 40 wt% to about 60 wt% of staple fibers having a denier from about 4 dpf to about 8 dpf.
Wood teaches the linings of pipes and passageways with a laminate of nonwoven felt and plastic sheet material (col. 2, lines 33-44). The felt fibrous material is a mat or web of randomly oriented fibers which is suitable for a carrier for resin when impregnated and may be made of up of fibers of thicker fibers up to about 10 denier blended with thinner fibers down to a minimum of one and a half denier (col. 2, lines 49-64). Carrying and adsorption of the resin is governed by the thickness of the individual fibers and the density of the felt and one skilled in the art will readily be able to obtain the necessary parameters for the mat or web for absorbing a given quantity of resin by a process of trial and error (col. 2, line 64 – col. 3, line 5). The web or mat may be needled or carded and may or may not include filamentary reinforcement (col. 3, lines 6-7).
The denier ranges of Wood substantially overlap the claimed ranges in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wood, because overlapping ranges have been held to establish prima facie obviousness.
Since both Kiest in view of De Meyer and Wood teach felts for use as resin absorbing materials with fibrous reinforcement in pipe linings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the felt of Kiest in view of De Meyer to have a blend of deniers with the thicker fibers being up to 10 denier and the thinner fibers having a minimum of 0.5 denier in order to provide a felt that readily absorbs the necessary amount of resin.
Kiest in view of De Meyer and Wood are silent as to the weight percentages of each denier in the blend.
Wood ‘574 teaches the lining of a passageway with a tube of felt material bonded on the outside by a liquid impermeable membrane, where the felt is soaked in a synthetic resin and comprises a filler (col. 1, lines 11-29). The felt comprises a felt of relatively fine denier and a felt of relatively coarse denier, these two layers being made integral to form the composite felt (col. 4, lines 45-51). The coarse denier felt is a relatively loose and open structure into which resin and fillers penetrate easily, whereas the fine denier felt provides strength (col. 4, lines 54-61).
Since both Kiest in view of De Meyer and Wood and Wood ‘574 teach resin impregnated felt with two different fiber deniers for use in a pipe lining, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the weight percent of the thicker denier fiber and the thinner denier fiber to include the claimed range. One would have been motivated to provide a felt that has an open enough structure to accept the required amount of resin and/or fillers, while providing sufficient strength for its intended use. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
	
	
Claims 7-8, 12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)13,14.
With respect to claims 7-8, Kiest ‘053 teaches a liner 20 (fibrous composite) shown as a reinforced liner for lining the interior of a conduit, such as a sewer pipe (col. 4, lines 24-34). The liner 20 (fibrous composite) includes three layers: a coating layer 10, a single layer of a resin-12 (first layer), and a reinforcing layer 14 (second layer) (col. 4, lines 24-34). The single layer of resin-absorbent fabric (first layer) is preferably constructed of a non-woven material, such as felt (col. 4, lines 35-36). For the reinforcing layer (second layer) a scrim may be used (col. 6, lines 14-25). A scrim 30 (second layer) may be described as a woven sheet generally including a warp 32 (first plurality of yarns oriented in a first direction) and a weft 34 (second plurality of yarns oriented in a second direction) as shown in FIGS. 2A and 2B (col. 6, lines 14-25; FIGS. 2A and 2B). The intersection of the fibers may be configured in any way, as long as the scrim (second layer) provides some reinforcement to the fabric in two directions, such as the x- and y-axis of a flat sheet (a first dimension extending in a first direction and a second dimension extending in a second direction, the first and second direction being substantially perpendicular to one another) (col. 6, lines 14-25). Preferably the reinforcing layer 14 (second layer) will provide reinforcement or stretch resistance along a first direction of the sheet and less reinforcement or stretch resistance in the opposite direction of the sheet (the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) (col. 6, lines 14-25). As can be seen in FIGS. 2A and 2B the warp yarns 32 (first plurality of yarns) are spaced apart in the weft direction (second direction) and the weft yarns 34 (second plurality of yarns) are spaced apart in the warp direction (first direction) (FIGS. 2A and 2B). The scrim (second layer) may be constructed of yarns (col. 6, lines 51-52). The scrim (second layer) may be attached to the resin-absorbent material (first layer) by needling (mechanically entangled) (col. 6, lines 52-63).
With respect to the fibers in the first layer being staple fibers, it is known in the art that there are two main types of fibers: continuous filaments and staple fibers. Therefore, to one of 

With respect to claim 12, Kiest ‘053 teaches all the limitations of claim 7 above. Kiest ‘053 further teaches that the resin-absorbent fabric (first layer) may be a composite or combination of a plurality of fabrics joined together to act as a single layer (first and third layers) (col. 4, lines 48-51).
As discussed in the rejection of claim 7 above, the scrim (second layer) may be attached to the resin-absorbent material (first and third layers) by needling (mechanically entangled) (col. 6, lines 52-63). With respect to the fibers in the first layer being staple fibers, it is known in the art that there are two main types of fibers: continuous filaments and staple fibers. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two fiber types in order to determine which provides the desired resin absorption. See MPEP 2143.

With respect to claim 16, Kiest ‘053 teaches all the limitations of claim 7 above. Kiest ‘053 further teaches the first surface of the layer of resin-absorbent fabric 12 (first layer) includes a polymeric coating 10 comprising an impervious polymeric coating or film (col. 5, lines 10-12).

With respect to claim 17, Kiest ‘053 teaches all the limitations of claim 16 above. Kiest ‘053 further teaches the polymeric coating may be a thermoplastic polyurethane or polyvinyl chloride (col. 5, lines 10-20).

With respect to claim 18, Kiest ‘053 teaches all the limitations of claim 7 above. Kiest further teaches the liner 20 (fibrous composite) is a reinforced liner for lining the interior of a conduit, such as a sewer pipe (col. 4, lines 24-34). As can be seen in FIGs. 3 and 4, the liner 20 is a tube (FIGs. 3 and 4).

With respect to claim 19, Kiest ‘053 teaches a liner 20 (fibrous composite) shown as a reinforced liner for lining the interior of a conduit, such as a sewer pipe (col. 4, lines 24-34). The liner 20 (fibrous composite) includes three layers: a coating layer 10, a single layer of a resin-absorbent fabric 12 (first layer), and a reinforcing layer 14 (second layer) (col. 4, lines 24-34). The single layer of resin-absorbent fabric (first layer) is preferably constructed of a non-woven material, such as felt (col. 4, lines 35-36). For the reinforcing layer (second layer) a scrim may be used (col. 6, lines 14-25). A scrim 30 (second layer) may be described as a woven sheet generally including a warp 32 (first plurality of yarns oriented in a first direction) and a weft 34 (second plurality of yarns oriented in a second direction) as shown in FIGS. 2A and 2B (col. 6, lines 14-25; FIGS. 2A and 2B). The intersection of the fibers may be configured in any way, as long as the scrim provides some reinforcement to the fabric in two directions, such as the x- and y-axis of a flat sheet (a first dimension extending in a first direction and a second dimension extending in a second direction, the first direction and the second direction being substantially perpendicular to one another) (col. 6, lines 14-25). Preferably the reinforcing layer 14 (second layer) will provide reinforcement or stretch resistance along a first direction of the sheet and less reinforcement or stretch resistance in the opposite direction of the sheet (the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) (col. 6, lines 14-25). As can be seen in FIGS. 2A and 2B the warp yarns 32 (first plurality of yarns) are second direction) and the weft yarns 34 (second plurality of yarns) are spaced apart in the warp direction (first direction) (FIGS. 2A and 2B). The scrim may be constructed of yarns (col. 6, lines 51-52). The scrim (second layer) may be attached to the resin-absorbent material (first layer) by needling (mechanically entangled) (col. 6, lines 52-63).
Kiest ‘053 further teaches the reinforcing layer or scrim (second layer) may comprise two different materials in order to allow varying degrees of pre-cure stretch or post-cure strength in different directions of the liner 20 (col. 6, line 66-col. 7, line 2). The first material may comprise an elastic yarn or thread that allows stretch in a first direction (second direction) of the fabric (col. 7, lines 2-13). The second material may comprise a non-stretching material (plain filament yarn) that limits stretch in a second direction (first direction) of the fabric (col. 7, lines 2-13).
With respect to the fibers in the first layer being staple fibers, it is known in the art that there are two main types of fibers: continuous filaments and staple fibers. Therefore, to one of ordinary skill in the art, it would have been obvious to try the two fiber types in order to determine which provides the desired resin absorption. See MPEP 2143.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)15,16 as applied to claim 7 above, and further in view of Ohtsuga (US 4684556).
With respect to claim 9, Kiest ‘053 teaches all the limitations of claim 7 above. Kiest ‘053 further teaches the reinforcing layer or scrim (second layer) may comprise two different materials in order to allow varying degrees of pre-cure stretch or post-cure strength in different directions of the liner 20 (col. 6, line 66-col. 7, line 2). The first material may allow stretch in a first direction (second direction) of the fabric (col. 7, lines 2-13). The second material may plain filament yarn) that limits stretch in a second direction (first direction) of the fabric (col. 7, lines 2-13).
Kiest ‘053 is silent as to the radial weft yarns (yarns oriented in a second direction) comprising textured filaments.
Ohtsuga teaches a tubular textile lining comprising a tubular textile jacket made of crimped yarns of polybutylene terephthalate (PBT) fibers (col. 1, lines 6-22). The crimped yarns of PBT fibers are excellent in elasticity and stretchability compared to ordinary polyester fibers of the ethylene glycol series, and can be used as both the warp and the weft (col. 4, lines 33-60).
Since both Kiest ‘053 and Ohtsuga teach woven stretchable pipe linings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first material fiber that provides stretch (yarns oriented in a second direction) to be a crimped yarn of polybutylene terephthalate because it is known in the art to use crimped PBT fibers to provide stretch in tubular jackets for pipes.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)17,18 in view of Ohtsuga (US 4684556) as applied to claim 9 above, and further in view of Kiest, Jr. (US 8118063)1,19 and Williamson (US 2003/0217777)20.
With respect to claim 10, Kiest ‘053 in view of Ohtsuga teaches all the limitations of claim 9 above. Kiest ‘053 further teaches the reinforcing layer 14 (second layer) will provide reinforcement or stretch resistance along a first direction of the sheet and less reinforcement or the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) (col. 6, lines 14-25).
Kiest ‘053 in view of Ohtsuga is silent as to the fibrous composite having a radial (second direction) stretch of more than about 9% at a load of 10 lb-f/2-in. strip.
Kiest ‘063 teaches a liner 10 which is formed by a tubular fabric that includes a fabric fiber material which can be stretched circumferentially (second direction) up to at least approximately 100% of its non-stretched diameter (elongation) (col. 3, lines 15-23). Allowing a sleeve to stretch to such an extent allows the sleeve to conform to the shape of the pipe even at bends and curves in the pipeline without creating undesirable folds in the liner (col. 2, lines 29-35).
Since both Kiest ‘053 in view of Ohtsuga and Kiest ‘063 teach tubular liners for pipes with radial stretch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial (second direction) stretch of Kiest ‘053 to be 100% (elongation) in order to allow the sleeve to conform to the shape of the piper even at bends and curves without creating undesirable folds in the liner.
Kiest ‘053 in view of Ohtsuga and Kiest ‘063 does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that a stretch of 100% will be greater than 9% at a force of 10 lb-f/2-in. strip, due to the large stretchability of the material used.
Kiest ‘053 in view of Ohtsuga and Kiest ‘063 is silent as to the fibrous composite having a longitudinal (first direction) stretch of less than about 9% at a load of 10 lb-f/2-in. strip.
Williamson teaches a stretch-resistant liner for a pipe which is made of a multilayered tube-shaped lining that includes a first sealing sleeve comprising a layer of non-woven material 2) (paragraph [0021]). Since the liner is stretch resistant, it takes the guesswork out of sizing liners for coating pipes, prevents blockages that would be caused by extension of the liners past the end of the pipe, and eliminates the need for expensive trimming equipment (paragraph [0013]).
Since both Kiest ‘053 in view of Ohtsuga and Kiest ‘063 and Williamson teach reinforcing pipe liners comprising a nonwoven material and a reinforcing material with no longitudinal (first direction) stretch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the warp fibers of Kiest ‘053 in view of Ohtsuga and Kiest ‘063 which extend in the longitudinal direction (first direction) to have an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) in order to take the guesswork out of sizing liners for coating pipes, prevents blockage that would be caused by the extension of the liners past the end of the pipe, and to eliminate the need for expensive trimming equipment.
Kiest ‘053 in view of Ohtsuga, Kiest ‘063, and Williamson does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that the elongation will be less than 9% at a lower force, because Williamson teaches an elongation that is already lower than 9% at a force that is larger than 10 lb-f/2-in. strip. When a lower force is applied a lower elongation will be achieved, as can be seen in paragraph [0021] of Williamson. 
With respect to the elongation ratio, a stretch of at least 100% radially (second direction) and less than 5% longitudinally (first direction) results in a ratio of at least 20 to 1.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)21,22 as applied to claim 7 above, and further in view of Li (US 2011/0174410) and De Meyer (US 2003/0181111).
With respect to claim 11, Kiest ‘053 teaches all the limitations of claim 7 above. Kiest ‘053 further teaches the reinforcing layer or scrim (second layer) may comprise two different materials in order to allow varying degrees of pre-cure stretch or post-cure strength in different directions of the liner 20 (col. 6, line 66-col. 7, line 13).
Kiest ‘053 is silent as to the warp yarns (yarns oriented in the first direction) having a denier of from about 500 dpf to about 1500 dpf.
Li teaches a high strength thermoplastic reinforced pipe (paragraph [0012]). The reinforced pipe includes a unidirectional reinforcing fabric 2, which is a reinforcing fabric formed by a plurality of twisted reinforcing cords 13 which are arranged substantially parallel to each other only in the longitudinal or warp direction 15 (first direction) (paragraph [0046]). Warp multifilament yarns 11 are twisted to make the reinforcing cords 13 (paragraph [0033]). The single multifilament yarn 11 for making the twisted cord 13 preferably has a linear density of 500 to 9000 denier, more preferably 1000 to 4500 denier, even more preferably 2800 to 3200 denier, and most preferably around 3000 denier (paragraph [0039]). The warp yarns comprise 2-2 is one wherein the twisted warp cords 13 can be packaged closely based on the need, thus greatly enhancing reinforcing effect.
The denier per filament range of Li substantially overlaps the claimed range in the instant claim 3. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Li, because overlapping ranges have been held to establish prima facie obviousness.
Since both Kiest ‘053 and Li teach reinforcing layers for pipes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the warp yarns (yarns oriented in the first direction) of Kiest ‘063 to have a denier of around 3000 and be made up of 2-20 strands, resulting in a denier per filament of 150-1500, in order to be able to greatly package the warp yarns (yarns oriented in the first direction) as needed and greatly enhance the reinforcing effect.
Kiest ‘053 in view of Li is silent as to the weft yarns (yarns oriented in the second direction) having a denier of from about 50 dpf to 200 dpf.
De Meyer teaches a reinforcement fabric for use in manufacture of hoses and pipes having a body matrix of polymer material, said reinforcement fabric comprising a collection of substantially parallel reinforcement yarns organized along a longitudinal direction of the fabric and a plurality of transverse and/or bias yarns interconnecting the reinforcement yarns (paragraph [0005]). The reinforcement yarns are typically relatively heavy cords which the 
Since both Kiest ‘053 in view of Li and De Meyer teach reinforcement fabric for pipes comprising longitudinal non-stretch reinforcement fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified weft yarns (yarns oriented in the second direction) of Kiest ‘053 in view of Li have a lower linear density (i.e., weight), in order to provide weft yarns that keep the larger reinforcement yarns together without providing a substantial increase to reinforcement.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)23,24 as applied to claim 7 above, and further in view of Wood (US 4009063) and Wood (US 4390574)25.
With respect to claim 13, Kiest ‘053 teaches all the limitations of claim 7 above.
Kiest ‘053 is silent as to the felt comprising from about 40 wt% to about 60 wt% of staple fibers having a denier of from about 0.7 dpf to about 6 dpf, and from about 40 wt% to about 60 wt% of staple fibers having a denier from about 4 dpf to about 8 dpf.
Wood teaches the linings of pipes and passageways with a laminate of nonwoven felt and plastic sheet material (col. 2, lines 33-44). The felt fibrous material is a mat or web of randomly oriented fibers which is suitable for a carrier for resin when impregnated and may be made of up of fibers of thicker fibers up to about 10 denier blended with thinner fibers down to a minimum of one and a half denier (col. 2, lines 49-64). Carrying and adsorption of the resin is governed by the thickness of the individual fibers and the density of the felt and one skilled in the art will readily be able to obtain the necessary parameters for the mat or web for absorbing a given quantity of resin by a process of trial and error (col. 2, line 64 – col. 3, line 5). The web or mat may be needled or carded and may or may not include filamentary reinforcement (col. 3, lines 6-7).
The denier ranges of Wood substantially overlap the claimed ranges in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Wood, because overlapping ranges have been held to establish prima facie obviousness.
Since both Kiest ‘053 and Wood teach felts for use as resin absorbing materials with fibrous reinforcement in pipe linings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the felt of Kiest ‘053 to have a blend of deniers with the thicker fibers being up to 10 denier and the thinner fibers having a minimum of 0.5 denier in order to provide a felt that readily absorbs the necessary amount of resin.
Kiest ‘053 and Wood are silent as to the weight percentages of each denier in the blend.
Wood ‘574 teaches the lining of a passageway with a tube of felt material bonded on the outside by a liquid impermeable membrane, where the felt is soaked in a synthetic resin and comprises a filler (col. 1, lines 11-29). The felt comprises a felt of relatively fine denier and a felt of relatively coarse denier, these two layers being made integral to form the composite felt (col. 4, lines 45-51). The coarse denier felt is a relatively loose and open structure into which resin and fillers penetrate easily, whereas the fine denier felt provides strength (col. 4, lines 54-61).
Since both Kiest ‘053 in view of Wood and Wood ‘574 teach resin impregnated felt for use in a pipe lining, it would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the weight percent of the thicker denier fiber and the thinner denier fiber to include the claimed range. One would have been motivated to provide a felt that has an open enough structure to accept the required amount of resin and/or fillers, while providing sufficient strength for its intended use. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)26,27 as applied to claim 7 above, and further in view of Free (US 2017/0082220)1.
With respect to claim 14, Kiest ‘053 teaches all the limitations of claim 7 above.
Kiest ‘053 is silent as to the fibrous composite having a basis weight of from about 5 osy to about 35 osy.
Free teaches a method of lining a pipe which comprises providing a liner tube impregnated with a curable polymer (paragraph [0004]). The liner tube comprises a liner 2 to about 2150 g/m2 (35-63 osy) (paragraph [0025]).
Since both Kiest ‘053 and Free teach pipe lining laminates with a strength layer and a felt backing layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe liner of Kiest ‘053 to have a basis weight of about 1200 g/m2 to about 2150 g/m2 (35-63 osy), because it is a known basis weight in the pipe lining art that would yield predictable results. See MPEP 2143.
As to the ranges recited in the claims, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 (I). In the instant case both the claimed invention and the prior art classify the basis weight range by “about”, and both fabric composites are used in a similar manner (i.e., as a reinforcing pipe liner). Therefore, one of skilled in the art would expect the pipe liner with a basis weight of the instant invention and the pipe liner with the basis weight of Kiest ‘053 in view of Free to have similar properties.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)28,29 as applied to claim 7 above, and further in view of Williamson (US 2003/0217777).
With respect to claim 15, 
Kiest ‘053 is silent as to the staple fibers and yarns independently comprising at least one of polyethylene terephthalate, polypropylene, nylon, homopolymer acrylic and polyacrylonitrile.
Williamson teaches a stretch-resistant liner for a pipe which is made of a multilayered tube-shaped lining that includes a first sealing sleeve comprising a layer of non-woven material impregnated with a curable resin; a support sleeve comprising a layer of stretch resistance woven material; a second sealing sleeve comprising a layer of nonwoven material impregnated with a curable resin; and optionally a barrier layer (paragraph [0008]). The support sleeve may be made of any woven material that is stretch-resistant as well as chemically resistant to the fluids and materials that will typically be flowing through the pipes to be lined and should also be made of a material that will not release any harmful chemicals into the fluids and materials that pass through the pipes and should be capable of withstanding installation pressures and curing temperatures (paragraph [0020]). Suitable woven materials and scrims include polyester, polypropylene, and nylon (paragraph [0020]). Fiber materials that may be used to make the non-woven materials include polyester fibers, polypropylene fibers, polyethylene fibers, acrylic fibers, aramid fibers, and combinations thereof (paragraph [0023]). As with the support sleeve, the material should be chemically resistant to the fluids and materials passing through the pipe, should be made of materials that do no release environmentally harmful chemicals, and should be capable of withstanding installation pressures and curing temperatures (paragraph [0023]).
Since both Kiest ‘053 and Williamson teach linings for pipes comprising a non-woven material impregnated with a curable resin and a support sleeve comprising a woven scrim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scrim material to be one of polyester, polypropylene, or nylon and the felt material to be one of polyester, polypropylene, polyethylene, acrylic, aramid, or .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (US 9052053)30,31 as applied to claim 19 above, and further in view of Kiest, Jr. (US 8118063)1,32 and Williamson (US 2003/0217777)33.
With respect to claim 10, Kiest ‘053 teaches all the limitations of claim 1 above. Kiest ‘053 further teaches the reinforcing layer 14 (second layer) will provide reinforcement or stretch resistance along a first direction of the sheet and less reinforcement or stretch resistance in the opposite direction of the sheet (the fibrous composite has a greater degree of extensibility in the second direction than in the first direction) (col. 6, lines 14-25).
Kiest ‘053 is silent as to the fibrous composite having a radial (second direction) stretch of more than about 9% at a load of 10 lb-f/2-in. strip.
Kiest ‘063 teaches a liner 10 which is formed by a tubular fabric that includes a fabric fiber material which can be stretched circumferentially (second direction) up to at least approximately 100% of its non-stretched diameter (elongation
Since both Kiest ‘053 and Kiest ‘063 teach tubular liners for pipes with radial stretch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the radial (second direction) stretch of Kiest ‘053 to be 100% (elongation) in order to allow the sleeve to conform to the shape of the piper even at bends and curves without creating undesirable folds in the liner.
Kiest ‘053 in view of Kiest ‘063 does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that a stretch of 100% will be greater than 9% at a force of 10 lb-f/2-in. strip, due to the large stretchability of the material used.
Kiest ‘053 in view of Kiest ‘063 is silent as to the fibrous composite having a longitudinal (first direction) stretch of less than about 9% at a load of 10 lb-f/2-in. strip.
Williamson teaches a stretch-resistant liner for a pipe which is made of a multilayered tube-shaped lining that includes a first sealing sleeve comprising a layer of non-woven material impregnated with a curable resin; a support sleeve comprising a layer of stretch resistance woven material; a second sealing sleeve comprising a layer of nonwoven material impregnated with a curable resin; and optionally a barrier layer (paragraph [0008]). The woven fabrics used in the support sleeves have low elongations, such as an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) (paragraph [0021]). Since the liner is stretch resistant, it takes the guesswork out of sizing liners for coating pipes, prevents blockages that would be caused by extension of the liners past the end of the pipe, and eliminates the need for expensive trimming equipment (paragraph [0013]).
Since both Kiest ‘053 in view of Kiest ‘063 and Williamson teach reinforcing pipe liners comprising a nonwoven material and a reinforcing material with no longitudinal (first direction) stretch, it would have been obvious to one of ordinary skill in the art before the effective filing 56 of Kiest ‘053 in view of Kiest ‘063 which extend in the longitudinal direction (first direction) to have an elongation of less than about 5 percent at a load of 15 psi (15 lbf/in2) in order to take the guesswork out of sizing liners for coating pipes, prevents blockage that would be caused by the extension of the liners past the end of the pipe, and to eliminate the need for expensive trimming equipment.
Kiest ‘053 in view of Kiest ‘063 and Williamson does not explicitly teach the elongation being measured at 10 lb-f/2-in. strip, however it is reasonable to presume that the elongation will be less than 9% at a lower force, because Williamson teaches an elongation that is already lower than 9% at a force that is larger than 10 lb-f/2-in. strip. When a lower force is applied a lower elongation will be achieved, as can be seen in paragraph [0021] of Williamson. Therefore if a force of 10 lb-f/2-in. strip is applied it would be expected that the elongation would remain below 9%, particularly below 5%.
With respect to the elongation ratio, a stretch of at least 100% radially (second direction) and less than 5% longitudinally (first direction) results in a ratio of at least 20 to 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takada (US 3996967) discloses a method for repairing ruptured or otherwise damaged or weakened large diameter pipes such as underground water or sewer pipes, includes opening the opposite ends of the pipe to provide access, cleaning debris from within the pipe and smoothing its inside surface (abstract). A peripherally expandable fibrous web reinforced synthetic organic resinous tube which is either thermoplastic or 
Catallo (US 5868169) discloses an improved tubular lining hose for use in softlining pipe rehabilitation which includes the novel use of a layer of reinforcing fibers to reinforce the lining hose (abstract). In a preferred embodiment, a layer of reinforcing fibers, such as fiberglass, is encapsulated between layers of resin absorbing material saturated with resin (abstract). The saturated resin absorbing layers form a protective veil around the reinforcing fibers and protect the reinforcing fibers from water and other corrosive materials (abstract).
Adolphs (US 6360780)34 discloses a reinforcement liner and methods of manufacturing the liner (abstract). The liner includes a fabric material having first and second support layers (abstract). Each of the layers includes reinforcing fibers. The first and second support layers are oriented in different directions to provide support to the liner in those directions (abstract). The liner includes a stitching material that is used to couple the first and second support layers together (abstract). The stitching material is preferably an elastic yarn (abstract). One of the support layers includes long, chopped strands that are oriented parallel to each other (abstract). The long, chopped strands are directed so that they are in the peripheral direction of the finished reinforcement liner 
Kiest, Jr. (US 2013/0081732) discloses a method for repairing a conduit using a tube-shaped liner comprising a single layer of resin-absorbent fabric having a polymeric coating attached to an outer wall of the tube and a reinforcing layer connected to an inner surface of the tube (abstract). The liner is impregnated with a resinous material capable of curing and hardening and inverted under pressure into the conduit to be repaired such that the reinforcing layer is pressed against the interior of the conduit (abstract). The resinous material is allowed to cure and harden, creating a lining to the conduit (abstract). The single layer of fabric may be a non-woven material, such as a felt (abstract). The conduit to be lined may be a sewer pipe, and the reinforcing material may be a woven scrim (abstract). The woven scrim may be capable of preventing longitudinal stretch of the liner tube while allowing radial stretch (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS as US 9074718
        2 Hereinafter referred to as Kiest
        3 Cited in IDS as US 9074718
        4 Hereinafter referred to as Kiest
        5 Hereinafter referred to as Kiest ‘063
        6 Cited in IDS
        7 Cited in IDS as US 6732763
        8 Cited in IDS as US 9074718
        9 Hereinafter referred to as Keist
        10 Cited in IDS as US 9074718
        11 Hereinafter referred to as Keist
        12 Hereinafter referred to as Wood ‘574
        13 Cited in IDS
        14 Hereinafter referred to as Kiest ‘053
        15 Cited in IDS
        16 Hereinafter referred to as Kiest ‘053
        17 Cited in IDS
        18 Hereinafter referred to as Kiest ‘053
        19 Hereinafter referred to as Kiest ‘063
        20 Cited in IDS as US 6732763
        21 Cited in IDS
        22 Hereinafter referred to as Kiest ‘053
        23 Cited in IDS
        24 Hereinafter referred to as Kiest ‘053
        25 Hereinafter referred to as Wood ‘574
        26 Cited in IDS
        27 Hereinafter referred to as Kiest ‘053
        28 Cited in IDS
        29 Hereinafter referred to as Kiest ‘053
        30 Cited in IDS
        31 Hereinafter referred to as Kiest ‘053
        32 Hereinafter referred to as Kiest ‘063
        33 Cited in IDS as US 6732763
        34 Cited in IDS